Citation Nr: 0603428	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange Exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 1998 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Philadelphia, 
Pennsylvania,  (hereinafter RO).  The case was remanded for 
additional development in December 2004, and this case is now 
ready for appellate review. 

In October 2004, a hearing was held at the Board before the 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  

 
FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
period of time in which exposure to Agent Orange is presumed.  

2.  There is competent VA and private medical evidence of 
record linking a current disability due to peripheral 
neuropathy to service.  


CONCLUSION OF LAW

The veteran has a current disability due to peripheral 
neuropathy that was incurred in service.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309(e) (2005).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure resulted in 
peripheral neuropathy.  The statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes mellitus (also known as Type 
II diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Acute and subacute 
peripheral neuropathy for the purposes of this section means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  

Presumptive service connection for the above disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 
38 C.F.R. § 3.309(e), subject to the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  In 
essence, presumptive service connection may be rebutted by 
affirmative evidence to the contrary, such as evidence which 
establishes that an intercurrent injury or disease caused the 
claimed disability, or that the veteran's own willful 
misconduct caused the disorder.

The law further provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among 
other things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure;
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001); and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment of the VEBEA, December 27, 2001. 

In addition to the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court of Appeals 
for Veterans Claims has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Thus, presumption is not the sole method for showing 
causation.  

Applying the criteria above to the facts of this case, the 
Board notes initially that the veteran's DD Form 214 
documents the receipt of awards and decorations indicating 
that he served in the Republic of Vietnam during the time 
period in which exposure to Agent Orange is presumed by 
regulation.  Thus, as there is no affirmative evidence 
demonstrating that he was not exposed to Agent Orange 
therein, he is presumed to have been exposed to Agent Orange 
and/or other herbicide agents during this period of service.  
 
From review of the evidence of record, the evidence does not 
reflect that the veteran suffered from the type of peripheral 
neuropathy for which presumptive service connection due to 
exposure to Agent Orange is warranted.  That is, the evidence 
does not demonstrate that the veteran suffered from 
"transient peripheral neuropathy that appear[ed] within 
weeks or months of exposure to an herbicide agent and 
resolve[d] within two years of the date of onset."  
Nevertheless, and bearing in mind the principles of Combee 
set forth above, the record includes a July 1998 private 
medical report suggesting a relationship between Agent Orange 
exposure and peripheral neuropathy.  Another physician, in 
reports dated March 1999 and February 2005, as well as a May 
2005 VA physician's opinion, link the veteran's peripheral 
neuropathy to exposure to Agent Orange during service.  This 
evidence is not directly contradicted by any competent 
evidence of record.  Thus, as there is uncontradicted 
competent positive evidence of record linking peripheral 
neuropathy to the claimed in-service exposure to Agent 
Orange, the claim for service connection for peripheral 
neuropathy will be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Combee, Gilbert, supra.
 

ORDER

Entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange Exposure is granted. 

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


